Citation Nr: 1501815	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a service connection claim for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been submitted to reopen a service connection claim for high blood pressure (hypertension).

3. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder. 

4. Entitlement to service connection for high blood pressure (hypertension). 

5. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  




REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In an August 2014 brief, the Veteran's representative clarified that the claim for PTSD encompasses a claim for any acquired psychiatric disorder, including the Veteran's diagnosed bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, the claim for PTSD has been expanded to include other diagnosed psychiatric disorders reflected in the evidence of record. 

After the appeal was certified and the case transferred to the Board, the Veteran submitted additional evidence which was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  In an August 2014 statement, he waived his right to initial review of this evidence by the AOJ, thereby authorizing the Board to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

The service connection claims for PTSD or another acquired psychiatric disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed June 2008 rating decision last denied the service connection claims for PTSD and high blood pressure. 

2. Additional evidence received since the June 2008 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claims for PTSD and high blood pressure. 

3. A September 2014 written statement expresses the Veteran's wish to withdraw his appeal of the service connection claim for COPD, and includes his name and claim number. 


CONCLUSIONS OF LAW

1. The June 2008 rating decision, which denied service connection for PTSD and high blood pressure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been submitted to reopen the service connection claims for PTSD and high blood pressure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for withdrawal of a substantive appeal have been met with regard to the service connection claim for COPD. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran petitions to reopen the previously denied claims of entitlement to service connection for PTSD and high blood pressure.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

A June 2008 rating decision denied reopening the service connection claim for PTSD, which had initially been denied in a February 1997 rating decision.  The June 2008 rating decision also denied service connection for high blood pressure.  The Veteran was notified of this decision and his appellate rights in a July 2008 letter in accordance with 38 C.F.R. § 19.25 (2014).  He did not initiate an appeal of that decision with a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for initiating an appeal).  Moreover, new and material evidence was not submitted within one year of the June 2008 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2014) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  

Consequently, because the Veteran did not appeal the June 2008 rating decision, and because new and material evidence has not been received within one year of the date of its mailing, the June 2008 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that whether new and material evidence raises a reasonable possibility of substantiating the claim is a "low threshold").   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied reopening the service connection claim for PTSD in the June 2008 rating decision because it found that the evidence did not establish that the Veteran had PTSD.  The only diagnosis of PTSD at the time was a June 1993 VA treatment record that listed this diagnosis without any explanation.  It was noted previously in this record with respect to neuropsychiatric symptoms that the Veteran reported insomnia, but no attempt was made to explain how the insomnia supported the PTSD diagnosis.  Since the June 2008 rating decision was issued, the Veteran submitted an August 2009 evaluation from a private physician, N. Ortiz, MD, providing a diagnosis of PTSD together with a detailed explanation of the symptoms and history supporting this diagnosis.  As such an explanation was not previously of record, and relates to unestablished facts necessary to support the claim, namely a current diagnosis of PTSD resulting from active service, the Board finds that it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.304(f) (2014) (setting forth requirements for establishing service connection for PTSD).  

The service connection claim for high blood pressure was denied in the June 2008 rating decision because the RO found that a relationship had not been established between the Veteran's hypertension and his period of active service.  At the time of this decision, there was no evidence of high blood pressure until several years after the Veteran's separation from active service.  Since the June 2008 rating decision was issued, the August 2009 private evaluation by Dr. Ortiz was submitted, which states that the Veteran had high blood pressure during his first year following separation from service.  For the purposes of determining whether new and material evidence has been submitted, the credibility of this statement is presumed.  See Duran, 7 Vet. App. at 220.  As high blood pressure within one year of service separation could potentially support service connection, including on a presumptive basis, the August 2009 private evaluation constitutes new and material evidence.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

Accordingly, the service connection claims for PTSD and high blood pressure are reopened.  See 38 C.F.R. § 3.156(a).


II. Withdrawal of Appeal

An October 2014 written statement expresses the Veteran's wish to withdraw the appeal concerning his service connection claim for COPD.  The statement includes his name and claim number.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Further, the statement must be received by the Board prior to issuance of a decision on the issue being withdrawn.  Id.  As the Board has not yet issued a decision on this claim, the criteria for withdrawal of an appeal have been met.  See id. 

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been appealed.  See 38 U.S.C.A. § 7105(d).  Consequently, in such an instance, dismissal of the pending appeal is warranted.  Accordingly, the appeal concerning the COPD claim is dismissed.  Id.


ORDER

The service connection claim for PTSD is reopened; the appeal is granted to this extent only.

The service connection claim for high blood pressure is reopened; the appeal is granted to this extent only.

Entitlement to service connection for COPD is dismissed.


REMAND

While the Board sincerely regrets the delay, the reopened service connection claims for PTSD and high blood pressure (hypertension), and the claim for an acquired psychiatric disorder other than PTSD, must be remanded for further development to make an informed decision, and to afford them every due consideration.

Additional VA treatment records must be obtained.  The December 2011 VA examination report states that in 2003 the Veteran was seen once in the mental clinic at the San Juan VA Medical Center (VAMC) and was diagnosed at this time with a depressive disorder.  This examination report as well as a private evaluation report by M. Cesta, MD, also refers to VA treatment records reflecting psychiatric treatment dated in late 2010 and 2011.  There are no relevant VA treatment records in the claims file dated after June 2010.  As these records may shed more light on the nature and etiology or cause of the Veteran's acquired psychiatric disorder, they must be obtained.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   

Appropriate efforts must also be made to obtain outstanding treatment records dated in 2009 from the office of J. R. Cervantes, MD, a private psychiatrist.  According to a July 2009 VA treatment record, the Veteran received psychiatric treatment from Dr. Cervantes for three or four months in 2009, and was prescribed anti-depressant medication, before transferring treatment to VA.  

A new VA psychiatric examination must also be performed and an opinion provided which addresses the findings in Dr. Cesta's August 2014 report.

The agency of original jurisdiction (AOJ) must also adjudicate the related issue of service connection for an acquired psychiatric disorder other than PTSD in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that the Board must consider the potential for prejudice in adjudicating an issue that has not been addressed by the AOJ).  

The record also reflects that several attempts to obtain missing service treatment records (STRs) have been unavailing.  The Veteran should be sent a notice letter informing him of the missing STR's in accordance with 38 C.F.R. § 3.159(e).  He should also be provided an opportunity to submit the records himself, submit alternative evidence, and/or enable an attempt to reconstruct the medical data through NA Form 13055.  

Resolution of the claim for hypertension, which the Veteran argues is caused or aggravated by PTSD, may be affected by the outcome of the PTSD claim.  Consequently, and because further development of the record (including with regard to missing STRs) is necessary, the Board will defer a decision on the hypertension claim at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  This opportunity should also be taken to send the Veteran a notice letter informing him of the requirements for establishing service connection for hypertension on a secondary basis.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter in accordance with 38 C.F.R. § 3.159(e) informing him of VA's unsuccessful attempts to obtain his outstanding service treatment records.  The letter must: (a) identify the specific records VA was unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence. 

The Veteran must also be notified that he may submit alternative evidence, such as statements by those who served with him or knew him at the time of service, or letters that he wrote at the time, and invited to fill out and return NA Form 13055, which could help reconstruct missing medical data. 

2. Send the Veteran a notice letter informing him of the requirements for establishing service connection on a secondary basis with regard to the hypertension claim.

3. Obtain the following outstanding VA treatment records:
* San Juan VAMC dated from January 1, 2003 through December 31, 2008.
* San Juan VAMC from June 2010 forward.

4. Make appropriate efforts to obtain private treatment records dated in 2009 from the office of J. R. Cervantes, MD.

5. Then, schedule the Veteran for a VA PTSD examination.  The entire claims file must be made available to the examiner.  The examiner must determine the likelihood that the Veteran has PTSD related to fear of hostile military or terrorist activity and provide a complete explanation.  

In rendering the opinion, the examiner must address Dr. M. Cesta's August 2014 private evaluation report asserting that the Veteran was misdiagnosed as having bipolar disorder (noting that anti-depressant medication may have accounted for his manic symptoms, which did not reoccur once the medication was changed, and thus he did not experience a "true manic episode"), and that his symptoms were more accurately diagnosed as PTSD. 

6. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

7. Finally, after completing any other necessary development, readjudicate the claims on the merits, including the claim for an acquired psychiatric disorder other than PTSD.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


